DETAILED ACTION
	SWEEPING AND MOPPING INTEGRATED MACHINE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN206324752U ).
	Regarding claim 1, Li teaches a sweeping and mopping assembly (Li discloses a sweeping mode and mopping mode there is a sweeping mechanism and mop head 3 abstract, figures 1-4), a collection assembly (trash can 5, figure 3), a water spraying assembly (water spray mechanism 2, figure 1), and a handle (mop bar 1, figure 1) , wherein: the water spraying assembly is provided on the handle or the sweeping and mopping assembly and comprises a water storage assembly (within the water spray mechanism 2 to hold the water sprayed) and a nozzle assembly( Li discloses the nozzle of the water spray mechanism may be provided on the front side surface of the mop head 3); the water spraying assembly is configured to spray, through the nozzle assembly, water (Li discloses water spray mechanism 2 sprays water)  or a cleaning liquid in the water storage assembly onto a working surface to be swept and mopped ; the sweeping and mopping assembly comprises a motor (motor 6, figure 3) and a drum-type working portion (cleaning member 8, figure 3)  which is rotatable when driven by the motor; and the sweeping and mopping assembly is configured to sweep and mop the working surface and bring garbage and liquid on the working surface into the collection assembly through the rotation of the drum-type working portion (Li discloses that assembly driven by motor 6 sweeps garbage/rubbish into the trash bin 5).
	Regarding claim 2, Li teaches rein the nozzle assembly is a nozzle which is a liquid outlet (Li disclose a nozzle of water spray mechanism provide on front surface of the mop head 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO2016191624A1),hereinafter Brown.
Regarding claim 1, Brown teaches a sweeping and mopping assembly (surface cleaning apparatus 5000, figure 10; para 0064 dry mode and wet mode), a collection assembly (cleaning roll unit 5200, figure 10; para 0006,0068), a water spraying assembly (para 0064, Brown discloses the water can be delivered), and a handle (handle 5120, figure 10), wherein: the water spraying assembly is provided on the handle or the sweeping and mopping assembly and comprises a water storage assembly ( cleaning liquid reservoir 5160, figure 10) and a nozzle assembly (para 0064, cleaning liquid is sprayed on the surface or deliver water to the cleaning material) ; the water spraying assembly is configured to spray, through the nozzle assembly, water or a cleaning liquid in the water storage assembly onto a working surface to be swept and mopped (para 0064-0065); the sweeping and mopping assembly comprises a motor (para 0009) and a drum-type working portion (clean roll housing 5300, figure 10); which is rotatable when driven by the motor and the sweeping and mopping assembly is configured to sweep and mop the working surface and bring garbage and liquid on the working surface into the collection assembly through the rotation of the drum-type working portion (para 0064-0065).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Brown to include the teachings of various embodiments of Brown so that sweeping and mopping assembly has a collection assembly to collect dirty roll. This modification would facilitate disposal of the used cleaning material. 
	
Regarding claim 2, modified Brown teaches wherein the nozzle assembly is a nozzle which is a liquid outlet (para 0064-0065; brown discloses water sprayed or delivered to surface or cleaning material).
Regarding claim 3, modified Brown teaches wherein the water spraying assembly comprises a manual pump or an electric pump which is configured to spray water or the cleaning liquid in the water storage assembly onto the working surface to be swept and mopped (para 0047, 0057 teaches pump to spray steam which is water to force steam out of the steam outlet and mode selector control flow rate).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Brown to include the teachings of various embodiments of Brown so that there is a pump. This modification would allow an user to control flow rate of the water being sprayed. 
Regarding claim 4, modified Brown teaches wherein the sweeping and mopping assembly comprises a battery, and the motor is powered by the battery (para 0060, powering the motor is not limited to battery power or electric power).
Regarding claim 5, modified Brown teaches in the material of the drum-type working portion comprises cloth, sponge, felt, collodion, or fiber (para 0060 cleaning material may include any known or commercially available cleaning cloth or pad such as electro static dusting cloth or pad, a reusable cloth or pad microfiber fabric or disposable cloth or pad).
Regarding claim 6, modified Brown teaches wherein the drum-type working portion is detachable (para 0051, discloses that rollers can be detached for cleaning or maintenance).
Regarding claim 7, modified Brown teaches herein the handle (handle 5120, figure 10)  comprises a gripping bend ( see figures 8)  a switch of the water spraying assembly is provided at the gripping bend, and the switch is a mechanical switch or an electronic switch (trigger 5140, figure 10).
Regarding claim 8, modified Brown teaches a control switch, which is provided on the sweeping and mopping assembly or the handle (para 0050, Brown discloses control mechanisms such as levers buttons and switches).
Regarding claim 9, modified Brown teaches wherein the sweeping and mopping assembly comprises an electronic control assembly ( Brown discloses that surface cleaning apparatus can be powered by electric power).
Regarding claim 10, modified Brown teaches wherein the collection assembly is detachable (para 0044-0045).
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN206324752U ) in view of Brown et al. (WO2016191624A1),hereinafter Brown.
Regarding claim 3, Li teaches all limitations stated above but fails to teach  wherein the water spraying assembly comprises a manual pump or an electric pump which is configured to spray water or the cleaning liquid in the water storage assembly onto the working surface to be swept and mopped.
Brown teaches wherein the water spraying assembly comprises a manual pump or an electric pump which is configured to spray water or the cleaning liquid in the water storage assembly onto the working surface to be swept and mopped (para 0047, 0057 teaches pump to spray steam which is water to force steam out of the steam outlet and mode selector control flow rate).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Li to include the teachings of various embodiments of so that there is a pump. This modification would allow an user to control flow rate of the water being sprayed.

Regarding claim 4, modified Li fails to explicitly disclose wherein the sweeping and mopping assembly comprises a battery, and the motor is powered by the battery.
Brown teaches wherein the sweeping and mopping assembly comprises a battery, and the motor is powered by the battery (para 0060, powering the motor is not limited to battery power or electric power).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Li to include the teachings of various embodiments of Brown so that there is a battery that powers the motor. This modification would allow a user to use surface cleaning apparatus and not have to be close a plug. 
Regarding claim 5, modified Li fails explicitly disclose material of the drum-type working portion comprises cloth, sponge, felt, collodion, or fiber.
Brown teaches in the material of the drum-type working portion comprises cloth, sponge, felt, collodion, or fiber (para 0060 cleaning material may include any known or commercially available cleaning cloth or pad such as electro static dusting cloth or pad, a reusable cloth or pad microfiber fabric or disposable cloth or pad).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Li to include the teachings of various embodiments of Brown so that the drum-type working portion comprises cloth, sponge, felt, collodion, or fiber. This modification would allow the floor cleaning portion of Li to be use various different environments.
Regarding claim 6, modified Li teaches herein the drum-type working portion is detachable (Brown para 0051, discloses that rollers can be detached for cleaning or maintenance).
Regarding claim 7, modified Li fails to teach a gripping bend, a switch of the water spraying assembly is provided at the gripping bend, and the switch is a mechanical switch or an electronic switch.
Brown teaches herein the handle (handle 5120, figure 10)  comprises a gripping bend ( see figures 8)  a switch of the water spraying assembly is provided at the gripping bend, and the switch is a mechanical switch or an electronic switch (trigger 5140, figure 10).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Li to include the teachings of various embodiments of Brown so gripping bend, a switch of the water spraying assembly is provided at the gripping bend, and the switch is a mechanical switch or an electronic switch. This modification would allow a user more control over the surface cleaning apparatus. 
Regarding claim 8, further modified Li teaches control switch, which is provided on the sweeping and mopping assembly or the handle (para 0050, Brown discloses control mechanisms such as levers buttons and switches).
Regarding claim 9, further modified Li teaches wherein the sweeping and mopping assembly comprises an electronic control assembly (Brown discloses that surface cleaning apparatus can be powered by electric power).
Regarding claim 10, further modified Li teaches the collection assembly is detachable (para 0044-0045).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723    


                                                                                                                                                                                                    /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723